                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 RENEE R.,1                                              )
                                                         )
            Plaintiff,                                   )
                                                         )
 v.                                                      )      Civil Action No. 7:17-cv-00431
                                                         )
 ANDREW SAUL, Commissioner, Social                       )      By: Elizabeth K. Dillon
  Security Administration,2                              )          United States District Judge
                                                         )
            Defendant.                                   )
                                                         )

                                       MEMORANDUM OPINION

        Plaintiff Renee R. brought this action for review of the final decision made by defendant,

Commissioner of the Social Security Administration, denying her claim for social security

income (“SSI”) disability insurance benefits (“DIB”) under the Social Security Act. Both parties

moved for summary judgment, and pursuant to 28 U.S.C. § 636(b)(1)(B), the court referred the

motion to U.S. Magistrate Judge Robert S. Ballou for a report and recommendation (R&R). On

January 9, 2019, the magistrate judge issued his R&R, finding that substantial evidence

supported the Commissioner’s decision. (Dkt. No. 21.) Renee filed a timely objection on

January 23, 2019. (Dkt. No. 22, Pl.’s Obj.)

        After de novo review of the pertinent portions of the record, the report, and the filings by

the parties, in conjunction with the applicable law, the court agrees with the magistrate judge’s




        1
          Due to privacy concerns, the court is adopting the recommendation of the Committee on Court
Administration and Case Management of the Judicial Conference of the United States that courts only use the first
name and last initial of the claimant in social security opinions.
        2
          On June 17, 2019, Andrew Saul was sworn in as the new Commissioner of Social Security. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, he is automatically substituted as the proper defendant.

                                                         1
recommendation. Accordingly, the court will grant the Commissioner’s motion for summary

judgment, deny Renee’s motion for summary judgment, and affirm the Commissioner’s decision.

                                       I. BACKGROUND

       The court adopts the recitation of facts and procedural background as set forth in the

report. (R&R 2–13.)

                                        II. DISCUSSION

A. Standard of Review

       This court’s review of the administrative law judge’s (ALJ) underlying decision is

limited. Specifically, “[a] district court’s primary function in reviewing an administrative

finding of no disability is to determine whether the ALJ’s decision was supported by substantial

evidence.” Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Substantial evidence does not

require a “large or considerable amount of evidence,” Pierce v. Underwood, 487 U.S. 552, 564–

65 (1988); rather, it requires “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). This is

“more than a mere scintilla of evidence [and] somewhat less than a preponderance.” Laws v.

Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966).

       Where, as here, a matter has been referred to a magistrate judge pursuant to 28 U.S.C. §

636(b)(1), this court reviews de novo the portions of the report to which a timely objection has

been made. Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.”); United States v. Raddatz,

447 U.S. 667, 673–74 (1980) (finding that de novo review of the magistrate’s report and

recommendation comports with due process requirements).




                                                 2
       For an objection to trigger de novo review, it must be made “with sufficient specificity so

as reasonably to alert the district court of the true ground for the objection.” United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007). Further, objections must respond to a specific error

in the report and recommendation. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

General or conclusory objections, therefore, are not proper; they are in fact considered the

equivalent of a waiver. Id. Likewise, an objection that merely repeats the arguments made in the

briefs before the magistrate judge is a general objection and is treated as a failure to object.

Moon v. BWX Techs, 742 F. Supp. 2d 827, 829 (W.D. Va. 2010). As other courts have

recognized in the social security context, “[t]he Court may reject perfunctory or rehashed

objections to R&Rs that amount to a second opportunity to present the arguments already

considered by the Magistrate Judge.” Heffner v. Berryhill, No. 2:16-cv-820, 2017 WL 3887155,

at *3 (D.S.C. Sept. 6, 2017) (quoting Felton v. Colvin, No. 2:12-cv-558, 2014 WL 315773, at *7

(E.D. Va. Jan. 28, 2014)). Because “the purpose of magistrate review is to conserve judicial

resources,” a “mere restatement of the arguments raised in the summary judgment filings does

not constitute an ‘objection’ for the purposes of district court review.” Nichols v. Comm’r of

Soc. Sec., 100 F. Supp. 3d 487, 497 (E.D. Va. 2015).

B. Renee R.’s Objections

       In her brief to the magistrate judge in support of summary judgment, Renee argued that

the ALJ improperly evaluated her mental impairments; that the residual functional capacity

(RFC) developed by the ALJ was not supported by substantial evidence; that the ALJ’s

assessment of her pain allegations was not supported by substantial evidence; and that this matter

should be remanded for consideration of new evidence submitted to the Appeals Council. (Dkt.

No. 15, Pl.’s Mem.) Renee’s objections to the magistrate judge’s recommendation largely



                                                  3
reiterate those arguments. (See Pl.’s Obj. 2 (arguing that the ALJ improperly evaluated her

mental impairments pursuant to SSR 96-8p); id. 8 (“The new evidence submitted to the Appeals

Council is material and there is a reasonable probability that the ALJ’s decision would be

changed upon consideration of the evidence.”).) In some instances, Renee explicitly references

her summary judgment brief. (See id. 5 (“In this case, as argued by plaintiff in her

memorandum, the ALJ also failed to draw any explicit conclusions about how plaintiff’s mental

limitations affect her ability to perform job-related tasks for a full workday.”) (emphasis added);

Id. (“As outlined in detail in plaintiff’s brief, the ALJ’s assessment of the evidence he used to

find plaintiff’s allegations were not supported by the evidence is rife with errors as the ALJ

ignored evidence or misstated it to support his findings.”) (emphasis added).) The court will not

address arguments, such as the foregoing, that were thoroughly explored by the magistrate judge.

       The court will, however, address one of the objections raised by Renee. Renee argues

that the R&R does not acknowledge that the ALJ failed to evaluate whether pain and fatigue

arising from Renee’s severe impairments would require breaks during the workday and, if so,

how often they would occur. (Pl.’s Obj. 5–6.) This argument misstates the magistrate judge’s

analysis. Instead, the magistrate judge wrote that Renee’s “episodes of fatigue and need for

breaks are not severe impairments, but rather complaints she made during the administrative

hearing that the ALJ found unsupported by the record.” (R&R 19 (emphasis added).) The

magistrate judge then described the “logical bridge” that the ALJ built between the evidence and

his RFC finding. (Id. 19–20.) For example, Renee’s physicians’ notes showed “essentially

normal” physical exams, normal gait and normal range of motion in neck and back, and

consistent travel to Northern Virginia. (R. 35–38.) In addition, a state agency physician found

that Renee could perform light work, including standing and/or walking six hours in an eight-



                                                  4
hour workday, and sitting six hours in an eight-hour workday. (R&R 20 (citing R. 38–40).) As

the magistrate judge noted, “the record contains no opinion or other document from a physician

indicating that Renee has fatigue or pain to the extent that she cannot sit or stand for more than a

few minutes at a time, or must lie down during the day.” (R&R 20.) The magistrate judge

therefore correctly found that the ALJ built an “accurate and logical bridge” from the evidence in

the record to his conclusion, and the ALJ’s RFC finding is supported by substantial evidence.

                                       III. CONCLUSION

       After a review of the record, the court concludes that the ALJ’s decision is supported by

substantial evidence and that the ALJ applied the correct legal standards. Accordingly, this court

will overrule Renee’s objections and adopt the magistrate judge’s recommendation. The court

will therefore grant the Commissioner’s motion for summary judgment and deny Renee’s motion

for summary judgment.

       An appropriate order will be entered.

       Entered: August 15, 2019.


                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                                  5
